Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
Claims 1, 3-4, 6-9 and 11  presented on 1/24/22 are pending.
 
In a telephone conversation with Jeffrey Bousquet on 02/07/2022, an agreement was reached to amend claims 1, 6-7, 9 and 11 to place the application in condition for allowance.
Claims 1, 3-4, 6-9 and 11 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Jeffrey Bousquet on 02/07/2022.

EXAMINER’S AMENDMENT
Amend claims 1, 6-7, 9 and 11 as follows.
 
Claim 1 line 6 replace - double bond reductase-with- double bond reductase enzyme-.
Claim 1 line 9 replace - carbonyl reductase-with- carbonyl reductase enzyme-.
Claim 6 line 2 replace - double bond reductase-with- double bond reductase enzyme-.
Claim 6 line 11 replace - carbonyl reductase-with- carbonyl reductase enzyme-.
Claim 7 line 2 replace – carbonyl reductase-with- carbonyl reductase enzyme-.
Claim 7 line 11 replace - double bond reductase -with- double bond reductase enzyme-.
Claim 9 line 5 replace - double bond reductase-with- double bond reductase enzyme-.
Claim 11 line 5 replace - carbonyl reductase-with- carbonyl reductase enzyme-.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a method for producing a compound represented by the formula (3) of claim 1 comprising: bringing a carbon-carbon double bond reductase enzyme having the amino acid sequence SEQ ID NO: 1 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell, and a carbonyl reductase enzyme having the amino acid sequence SEQ ID NO: 2,3 or 4 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell into contact with a compound represented by the formula (1) of the claim 1.   Prior arts neither teach nor suggest a method for producing a compound represented by the formula (3) of claim 1 comprising: bringing a carbon-carbon double bond reductase enzyme having the amino acid sequence SEQ ID NO: 1 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell, and a carbonyl reductase enzyme having the amino acid sequence SEQ ID NO: 2,3 or 4 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell into contact with a compound represented by the formula (1) of the claim 1. As such 
the method for producing a compound represented by the formula (3) of claim 1 comprising: bringing a carbon-carbon double bond reductase enzyme having the amino acid sequence SEQ ID NO: 1 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell, and a carbonyl reductase enzyme having the amino acid sequence SEQ ID NO: 2,3 or 4 or variant thereof disclosed in claim 1, a microorganism or cell having an ability to produce the enzyme, a processed product of the microorganism or cell, and/or a culture solution containing the enzyme which is obtained by culturing the microorganism or cell into contact with a compound represented by the formula (1) of the claim 1 is novel and non-obvious. 

 Thus claims 1, 3-4, 6-9 and 11 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652